NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



JUAN MIGUEL SERRANO,                        )
                                            )
              Appellant,                    )
                                            )
v.                                          )      Case No. 2D17-2131
                                            )
ISABEL RIVES RIVES,                         )
                                            )
              Appellees.                    )
                                            )

Opinion filed February 21, 2018.

Appeal from the Circuit Court for Collier
County; Joseph G. Foster, Judge.

Jorge de la Mar of Jorge de la Mar, P.A.,
Miami, for Appellant.

Elizabeth Humann of Law Office of
James W. Chandler, Naples, and Keith
W. Upson of The Upson Law Group, P.L.,
Naples, for Appellee.



PER CURIAM.


              Affirmed.


KELLY, KHOUZAM, and CRENSHAW, JJ., Concur.